Case 3:16-cv-05520-RJB Document17-1 Filed 01/22/21 Page i1of1

TRANSACTION FORM

8 a U.S. BANKRUPTCY COURT

 
 

U.S. DISTRICT COURT

(circle one)

    

COURTESY COPIES ARE TEMPORARILY NOT REQUIRED DURING THE COVID-19

 

 

 

 

 

EMERGENCY eT
DATE& TIME: _|- 2a ~ 202) —«
92 201
NAME: Ww (otra C woo N22
| US, DISTRIET COURT
WESTERN ont OF WA fe AT TC oY

 

CASE NUMBER (IF KNOWN): _|o «cv - SSa0

 

 

EMAIL: Tock golid Legal S004 @, Quail ‘| COw—

PHONE: 253% - 0G2- 1930

REASON FOR TRANSACTION:

CO NEW CASE FILING

C1 PAYMENT (Money Orders made payable to US District Court or US Bankruptcy Court)
DO NOT LEAVE CASH OR PERSONAL CHECKS
in FILING ADDITIONAL DOCUMENTS

CO OTHER:

 

 

 

 

 

 

 

 
